Judgment, Supreme *708Court, Bronx County (Lawrence Tonetti, J.), rendered July 8, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant failed to preserve his various claims of error regarding the admission of evidence of uncharged contemporaneous drug sales and we decline to review them in the interest of justice (People v Roldan, 238 AD2d 255, lv denied 90 NY2d 863). Were we to review them, we would find no error since the evidence in question was highly probative of the charge of possession with intent to sell, and was admissible to prove the contested issue of identity, to complete the narrative, and to explain why the police targeted defendant (see, People v Ramos, 220 AD2d 330, lv denied 87 NY2d 976). Contrary to defendant’s current position, “the prosecution is not bound to rest after presenting the minimum of evidence supporting its prima facie case” (People v Marrero, 191 AD2d 289, lv denied 81 NY2d 973). Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.